DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2019/0097712 A1) (Singh herein after).

Re Claim 1, Singh discloses a wireless communications system (WCS), comprising: 
a radio node coupled to an antenna array configured to radiate sequentially a plurality of radio frequency (RF) reference beams in a plurality of directions in a coverage area (beams 505-520 may be transmitted using different reference signals, each of beams 505-520 are configured as CSI reference signal, [0070], sequential sector sweep procedure, [0087]), wherein the radio node comprises a control circuit configured to: 
receive an indication signal comprising at least one location of at least one user equipment (UE) in the coverage area (eNB receives a location indicator from the UE representing the location of the UE, [0123]); 
determine one or more selected RF reference beams among the plurality of RF reference beams based on the at least one location of the at least one UE (In determining the suitable bean directions for downlink communications, eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. In addition to the performance-measure reporting, each UE 904, 906 reports its location to eNB 902. In response to the location and performance-measure information, eNB 902 stores a record containing the performance measure in association with the beam direction used, and the UE location from which the performance measure was gathered, [0097]); and 
cause the antenna array to radiate sequentially the one or more selected RF reference beams (sequential sector sweep procedure, [0087]).
Singh discloses the claimed invention except explicitly teaches the invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments taught by Singh to achieve the same expected result of the claimed invention and to further improve the use of MU-MIMO with precise directionality control.

Re Claim 2, Singh discloses the WCS of claim 1, wherein the radio node further comprises the antenna array (antenna array, [0079]).

Re Claim 3, Singh discloses the WCS of claim 1, wherein the control circuit is further configured to instruct the at least one UE to select a specific one of the one or more selected RF reference beams (In determining the suitable bean directions for downlink communications, eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. In addition to the performance-measure reporting, each UE 904, 906 reports its location to eNB 902. In response to the location and performance-measure information, eNB 902 stores a record containing the performance measure in association with the beam direction used, and the UE location from which the performance measure was gathered, [0097]).

Re Claim 4, Singh discloses the WCS of claim 1, wherein the control circuit is further configured to cause the antenna array to radiate at least one of the one or more selected RF reference beams directly toward the at least one UE at the at least one location (In determining the suitable bean directions for downlink communications, eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. In addition to the performance-measure reporting, each UE 904, 906 reports its location to eNB 902. In response to the location and performance-measure information, eNB 902 stores a record containing the performance measure in association with the beam direction used, and the UE location from which the performance measure was gathered, [0097]).

Re Claim 5, Singh discloses the WCS of claim 1, wherein the control circuit is further configured to cause the antenna array to radiate at least one of the one or more selected RF reference beams indirectly toward the at least one UE at the at least one location (beams 505-520 may be transmitted using different reference signals, each of beams 505-520 are configured as CSI reference signal, [0070], sequential sector sweep procedure, [0087]).

Re Claim 6, Singh discloses the WCS of claim 1, wherein: the coverage area is divided into a plurality of coverage sectors each associated with a respective one or more of the plurality of RF reference beams (beams 505-520 may be transmitted using different reference signals, each of beams 505-520 are configured as CSI reference signal, [0070], sequential sector sweep procedure, [0087]); and the control circuit is further configured to: map the at least one location to at least one selected coverage sector among the plurality of coverage sectors (a location-sector mapping data structure is generated, and used to facilitate sector scanning prioritization. The location-sector mapping may further be shared among different UEs, eNBs, or other devices, to further facilitate low-latency network connectivity, [0084]); and determine the one or more selected RF reference beams to be the respective one or more of the plurality of RF reference beams associated with the at least one selected coverage sector (he beams 505-520 may be transmitted using different reference signals, and the UE 102 may determine channel-state information (CSI) feedback or other information for beams 515 and 520. In some embodiments, each of beams 505-520 are configured as CSI reference signals (CSI-RS), [0070]).

Re Claim 14, Singh discloses a method for supporting selective radio frequency (RF) reference beam radiation in a wireless communications system (WCS), comprising: 
receiving an indication signal comprising at least one location of at least one user equipment (UE) in a coverage area (eNB receives a location indicator from the UE representing the location of the UE, [0123]); 
determining one or more selected radio frequency (RF) reference beams among a plurality of RF reference beams based on the at least one location of the at least one UE (In determining the suitable bean directions for downlink communications, eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. In addition to the performance-measure reporting, each UE 904, 906 reports its location to eNB 902. In response to the location and performance-measure information, eNB 902 stores a record containing the performance measure in association with the beam direction used, and the UE location from which the performance measure was gathered, [0097]); and 
radiating sequentially the one or more selected RF reference beams (sequential sector sweep procedure, [0087]).
Singh discloses the claimed invention except explicitly teaches the invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments taught by Singh to achieve the same expected result of the claimed invention and to further improve the use of MU-MIMO with precise directionality control.

Re Claim 15, Singh discloses the method of claim 14, further comprising instructing the at least one UE to select a specific one of the one or more selected RF reference beams (In determining the suitable bean directions for downlink communications, eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. In addition to the performance-measure reporting, each UE 904, 906 reports its location to eNB 902. In response to the location and performance-measure information, eNB 902 stores a record containing the performance measure in association with the beam direction used, and the UE location from which the performance measure was gathered, [0097]).

Re Claim 16, Singh discloses the method of claim 14, further comprising radiating at least one of the one or more selected RF reference beams directly toward the at least one UE at the at least one location (In determining the suitable bean directions for downlink communications, eNB 902 receives feedback information from each UE 904, 906 indicating the performance measure associated with each tested downlink beam direction that is measurable by the UE 904, 906. In addition to the performance-measure reporting, each UE 904, 906 reports its location to eNB 902. In response to the location and performance-measure information, eNB 902 stores a record containing the performance measure in association with the beam direction used, and the UE location from which the performance measure was gathered, [0097]).

Re Claim 17, Singh discloses the method of claim 14, further comprising radiating at least one of the one or more selected RF reference beams indirectly toward the at least one UE at the at least one location (beams 505-520 may be transmitted using different reference signals, each of beams 505-520 are configured as CSI reference signal, [0070], sequential sector sweep procedure, [0087]).

Re Claim 18, Singh discloses the method of claim 14, further comprising: dividing the coverage area into a plurality of coverage sectors each associated with a respective one or more of the plurality of RF reference beams (beams 505-520 may be transmitted using different reference signals, each of beams 505-520 are configured as CSI reference signal, [0070], sequential sector sweep procedure, [0087]); mapping the at least one location to at least one selected coverage sector among the plurality of coverage sectors (a location-sector mapping data structure is generated, and used to facilitate sector scanning prioritization. The location-sector mapping may further be shared among different UEs, eNBs, or other devices, to further facilitate low-latency network connectivity, [0084]); and determining the one or more selected RF reference beams to be the respective one or more of the plurality of RF reference beams associated with the at least one selected coverage sector (he beams 505-520 may be transmitted using different reference signals, and the UE 102 may determine channel-state information (CSI) feedback or other information for beams 515 and 520. In some embodiments, each of beams 505-520 are configured as CSI reference signals (CSI-RS), [0070]).

Allowable Subject Matter
Claims 7-13, 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631